Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 1 of 23 PageID #: 2004




                     Exhibit D
Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 2 of 23 PageID #: 2005




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 ETHICON LLC, ETHICON ENDO-                        )
 SURGERY, INC. and ETHICON US LLC,                 )
                                                   )
                        Plaintiffs,                )
                                                   )
                 v.                                )    C.A. No. 17-871 (LPS) (CJB)
                                                   )
 INTUITIVE SURGICAL, INC.,                         )
 INTUITIVE SURGICAL OPERATIONS,                    )
 INC. and INTUITIVE SURGICAL                       )
 HOLDINGS, LLC,                                    )
                                                   )
                        Defendants.                )

                          JOINT CLAIM CONSTRUCTION CHART

       Pursuant to paragraph 12 of the Court’s Scheduling Order (D.I. 47), Plaintiffs Ethicon

LLC, Ethicon Endo-Surgery, Inc., and Ethicon US, LLC (“Ethicon” or “Plaintiffs”) and

Defendants Intuitive Surgical, Inc., Intuitive Surgical Operations, Inc., and Intuitive Surgical

Holdings, LLC (“Intuitive Surgical” or “Defendants”) submit the following Joint Claim

Construction Chart. The parties are concurrently filing a joint appendix of the patents-in-suit

and portions of the intrinsic record relied on in support of the parties’ constructions.

       Each party reserves the right to rely on portions of the intrinsic record cited by the other

party in the joint claim construction chart. Each party further reserves the right to rely on

additional intrinsic evidence in the event it is necessary to rebut evidence and arguments made

by the other party.
Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 3 of 23 PageID #: 2006




MORRIS, NICHOLS, ARSHT & TUNNELL LLP       SHAW KELLER LLP

/s/ Brian P. Egan                          /s/ John W. Shaw
___________________________________        ___________________________________
Jack B. Blumenfeld (#1014)                 John W. Shaw (#3362)
Brian P. Egan (#6227)                      David M. Fry (#5489)
1201 North Market Street                   I.M. Pei Building
P.O. Box 1347                              1105 North Market Street, 12th Floor
Wilmington, DE 19899-1347                  Wilmington, DE 19801
(302) 658-9200                             (302) 298-0700
jblumenfeld@mnat.com                       jshaw@shawkeller.com
pegan@mnat.com                             dfry@shawkeller.com

Attorneys for Plaintiffs                   Attorneys for Defendants


May 23, 2018




                                       2
                   Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 4 of 23 PageID #: 2007




                                                       U.S. Patent No. 9,585,658:

               Claim Term                      Ethicon’s Proposed Construction and         Defendants’ Proposed Construction and
                                                        Intrinsic Evidence                           Intrinsic Evidence
opening member configured to move             Construction:                                Construction:
longitudinally to apply an opening force      Terms are not subject to 112(6). Plain and   112(6)
to said anvil at a location other than said   ordinary meaning.
cam surface to move said anvil into said                                                   Function: to move said anvil [second jaw]
open position                                                                              into open [fully-open] position by moving
(claim 1)                                                                                  longitudinally to apply an opening
                                                                                           [pulling] force to said anvil [second jaw] at
opening system configured to move                                                          a location other than said cam surface
longitudinally to apply an opening force                                                   Structure: closure tube with an opening
to said second jaw at a location other                                                     for engaging a tab on the anvil
than said cam surface to move said
second jaw into said open position                                                         Or in the alternative:
(claim 6)
                                                                                           outer tube configured to move the anvil
opening member configured to move                                                          [second jaw] into open [fully-open]
longitudinally to apply a pulling force to                                                 position by moving longitudinally to apply
said anvil at a location other than said                                                   an opening [pulling] force to the anvil
cam surface to move said anvil into said                                                   [second jaw] at a location other than said
fully-open position                                                                        cam surface
(claim 11)
                                              Intrinsic Evidence:                          Intrinsic Evidence:
pulling member configured to move                 • 658 Patent specification, including:
                                                         o 2:43-3:24                       ’658 patent: 20:26-21:3; 28:10-20; 30:23-
longitudinally to apply a pulling force to
                                                         o 19:10-35                        29; 30:47-61; 32:29-46; 35:57-63; 41:1-13;
said anvil at a location other than said
                                                         o 20:48-21:3                      41:33-39; 42:61-43:5; 44:41-57; 46:3-9;
cam surface to move said anvil into said
                                                         o 29:59-30:67                     47:39-58; 51:47-56; 56:36-49; 66:50-
fully-open position
                                                         o 31:47-32:55                     67:36; 70:65-71:7, 72:51-57; 81:28-67;
(claim 14)
                                                         o 35:30-36:13                     82:20-26; 82:48-54; 88:45-65
                                                         o 39:55-41:17


                                                                    1
   Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 5 of 23 PageID #: 2008




Claim Term              Ethicon’s Proposed Construction and   Defendants’ Proposed Construction and
                                 Intrinsic Evidence                     Intrinsic Evidence
                                 o Figures 1-8                ’658 patent Figs. 2, 23-30, 44-49, 55-58,
                                 o Figures 23-30              60-62, 65-67, 71-72, 75-78, 81-84, 110-
                                 o Figures 43-50              114, 144-148
                                 o Figures 55-59
                          •   U.S. Pat. No. 8,322,455
                              specification, including:
                                 o 4:8-5:39
                                 o 7:25-8:61
                                 o 9:65-10:8
                                 o Figures 2-12




                                             2
                  Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 6 of 23 PageID #: 2009




                                                     U.S. Patent No. 8,479,969:

     Claim Term             Ethicon’s Proposed Construction and Intrinsic             Defendants’ Proposed Construction and
                                              Evidence                                          Intrinsic Evidence
A surgical tool for use    Construction:                                          Construction:
with a robotic system      The preamble is a limitation.                          The preamble is not a limitation.
that has a tool drive
assembly that is
operatively coupled to a
control unit of the        Intrinsic Evidence:                                    Intrinsic Evidence:
robotic system that is        • 969 Patent specification, including:
                                      o Abstract                                  Claims 17, 18, 24
operable by inputs from
an operator and is                    o 4:4-37
configured to provide at              o 23:6-29
least one rotary output               o 23:30-24:61 (Figs. 23, 23A, 24-25)
motion to at least one                o 24:62-25:29 (Fig. 26)
rotatable body portion                o 25:30-26:41 (Figs. 27-30)
supported on the tool                 o 26:42-29:32 (Figs. 31-38)
drive assembly, said                  o 29:33-32:4 (Figs. 37, 39-41)
surgical tool                         o 32:5-37:47 (Figs. 43-47)
comprising:                           o 37:48-40:64 (Figs. 48-52)
(claim 24)                            o 40:65-42:11
                                      o 42:12-45:56 (Figs. 53-53B)
                                      o 45:57-46:10 (Figs. 59-60)
                                      o 46:11-50:39 (Figs. 61-63)
                                      o 50:39-51:16 (Figs. 64-65)
                                      o 51:17-52:19 (Figs. 66-68)
                                      o 52:20-53:67 (Figs. 69-73)
                                      o 54:1-55:43 (Figs. 74-83)
                                      o 55:44-65 (Fig. 84)
                                      o 55:66-56:24 (Figs. 85-86)
                                      o 56:25-57:67 (Fig. 87)
                                      o 58:1-60:38 (Figs. 88-91)


                                                                 3
                 Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 7 of 23 PageID #: 2010




     Claim Term          Ethicon’s Proposed Construction and Intrinsic       Defendants’ Proposed Construction and
                                           Evidence                                    Intrinsic Evidence
                                   o   60:39-62:33 (Figs. 92-97)
                                   o   62:34-63:55 (Figs. 98-101)
                                   o   63:56-68:37 (Figs. 102-108)
                                   o   68:38-70:15 (Figs. 109-121)
                                   o   70:16-73:25 (Figs. 122-126)
                                   o   73:26-76:56 (Figs. 127-131)
                                   o   76:57-85:50 (Figs. 132-137)
                                   o   85:51-86:24 (Figs. 138-139)
                                   o   86:25-87:39

tool mounting portion    Construction:                                   Construction:
operably coupled to a    tool mounting portion operably coupled to a     tool mounting portion operably coupled to a distal
distal end of said       proximal end of said proximal spine portion     end of said proximal spine portion
proximal spine portion
(claim 24)               Intrinsic Evidence:                             Intrinsic Evidence:
                            • See “[proximal/distal] spine portion”
                            • 969 Patent specification, including:       ’969 patent: 30:25-31:43
                                    o 11:63-65
                                    o 24:62-25:29 (Fig. 26)              ’969 patent Figs. 32-41
                                    o 25:30-26:41 (Figs. 27-30)
                                    o 26:42-32:4 (Figs. 31-41)           Claims 14, 18, 24-28
                                    o 32:5-37:47 (Figs. 43-47)
                                    o 37:48-42:11 (Figs. 48-52)          File History of ’969 Patent: 3/08/2017 Request for
                                    o 42:12-45:56 (Figs. 53-58B)         Certificate of Correction; 1/23/2018 Certificate of
                                    o 46:11-47:45 (Figs. 61-62)          Correction
                                    o 47:46-50:39 (Fig. 63)
                                    o 50:53-51:16 (Figs. 64-65)
                                    o 51:17-52:19 (Figs. 66-68)
                                    o 52:20-55:4 (Figs. 69-73)
                                    o 56:25-57:67 (Figs. 74 and 87)


                                                               4
                  Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 8 of 23 PageID #: 2011




     Claim Term            Ethicon’s Proposed Construction and Intrinsic           Defendants’ Proposed Construction and
                                             Evidence                                        Intrinsic Evidence
                                     o   60:14-25
                                     o   61:26-28
                                     o   62:34-63:55 (Figs. 98-101)
                                     o   63:56-68:37 (Figs. 102-108)
                                     o   76:57-85:16 (Figs. 132-137)

[proximal/distal] spine   Construction:                                        Construction:
portion                   structural member within [proximal/distal] portion   discrete [proximal/distal] interior supporting
(claim 24)                of elongated shaft assembly                          member within the elongated shaft assembly
                          Intrinsic Evidence:                                  Intrinsic Evidence:
                             • 969 Patent specification, including:
                                     o 13:5-53 (Figs. 4-6)                     ’969 patent: 13:5-22; 16:3-45; 27:19-42; 28:26-29;
                                     o 16:3-32 (Figs. 7-10)                    29:33-53; 30:26-31:43; 33:9-25; 33:26-61; 33:62-
                                     o 24:62-25:29 (Fig. 26)                   34:8; 38:38-39:8; 39:9-30; 43:4-40; 52:20-67;
                                     o 26:42-32:4 (Figs. 31-41)                62:34-54; 65:20-31; 77:36-52; 78:7-14; 78:35-45;
                                     o 32:5-37:47 (Figs. 43-47)                78:46-67; 79:28-36; 79:54-80:4; 80:5-21; 81:4-6;
                                     o 37:48-42:11 (Figs. 48-52)               83:24-27; 83:55-84:17; 84:27-37
                                     o 42:12-45:56 (Figs. 53-58B)
                                     o 47:46-50:39 (Fig. 63)                   ’969 patent Figs. 4-6, 31-41, 44-50, 54-55, 59-60,
                                     o 50:53-51:16 (Figs. 64-65)               69-73, 98-101, 132-136
                                     o 51:17-52:19 (Figs. 66-68)
                                     o 52:20-55:4 (Figs. 69-73)                Claims 1, 3, 11-15, 17, 18
                                     o 62:34-63:55 (Figs. 98-101)
                                     o 63:56-68:37 (Figs. 102-108)
                                     o 76:57-85:16 (Figs. 132-137)
                                     o 85:51-86:24 (Figs. 138-139)




                                                                 5
                 Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 9 of 23 PageID #: 2012




                                                  U.S. Patent No. 9,113,874:

     Claim Term          Ethicon’s Proposed Construction and Intrinsic             Defendants’ Proposed Construction and
                                           Evidence                                          Intrinsic Evidence
remote[ly] user-        Construction:                                          Construction:
controlled console      remote input device operated by a user to actuate a    Plain and ordinary meaning
(claims 9, 20)          surgical instrument supported on a manipulator
                        such as a robotic arm                                  Or in the alternative:

                                                                               user-controlled unit separate from the surgical
                                                                               instrument that communicates with the surgical
                                                                               instrument
                        Intrinsic Evidence:                                    Intrinsic Evidence:
                           • 874 Patent specification, including:
                                   o 3:45-4:61                                 ’874 patent: 3:47-60; 3:61-4:8; 4:9-25; 4:26-37;
                                   o 28:27-53                                  4:38-47; 4:48-61; 28:27-47; 28:48-53; 28:54-29:2;
                                   o 29:19-30:10                               29:3-30:10; 30:48-31:50
                                   o 30:47-31:25
                           • U.S. Pat. No. 7,524,320 specification,            ’874 patent Figs. 54-56
                               including:
                                   o 1:37-56                                   Claims 1, 16, 19, 21
                                   o 6:5-6
                                   o 6:29-7:21                                 File History of ‘874 patent: 6/17/2015 Amendment
                                   o 11:56-12:23                               after Notice of Allowance; 6/25/2015 Response to
                           • U.S. Pat. No. 6,783,524 specification,            Amendment under Rule 312
                               including:
                                   o 2:37-3:3
                                   o 10:40-11:31




                                                               6
                  Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 10 of 23 PageID #: 2013




     Claim Term              Ethicon’s Proposed Construction and Intrinsic       Defendants’ Proposed Construction and
                                               Evidence                                    Intrinsic Evidence
Driver element              Construction:                                    Construction:
supported for axial         Term not subject to 112(6). Plain and ordinary   112(6)
travel through the          meaning.
surgical end effector in                                                     Function: providing axial travel through the surgical
response to firing                                                           end effector in response to firing motions
motions applied thereto                                                      Structure: knife 32 with threaded opening for
(claim 9)                                                                    receiving helical drive screw 36 (Fig. 3)


Driver element              Intrinsic Evidence:                              Intrinsic Evidence:
supported for axial            • 874 Patent specification, including:
                                       o 2:61-3:31                           ’874 patent: 3:61-4:8; 4:38-47; 7:31-64; 8:42-64;
travel through said end
                                       o 3:45-4:61                           10:20-30; 10:36-51; 10:54-61; 16:20-27; 17:1-40;
effector in response to a
                                       o 6:58-7:9                            18:27-38; 18:51-19:5; 19:10-39
firing motion
(claim 20)                             o 7:31-64
                                       o 8:42-64                             ’874 patent Figs. 3, 5, 6
                                       o 20:1-33
                                                                             Claims 7, 13, 14

                                                                             File History of ‘874 patent: 6/17/2015 Amendment
                                                                             after Notice of Allowance; 6/25/2015 Response to
                                                                             Amendment under Rule 312




                                                                   7
                 Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 11 of 23 PageID #: 2014




     Claim Term            Ethicon’s Proposed Construction and Intrinsic       Defendants’ Proposed Construction and
                                             Evidence                                    Intrinsic Evidence
Reciprocatable closure    Construction:                                    Construction:
element configured to     Term not subject to 112(6). Plain and ordinary   112(6)
apply said opening and    meaning.
closing motions to said                                                    Function: to apply opening and closing motions to
one of said first and                                                      one of said first and second jaws
second jaws                                                                Structure: distal closure tube 42 and proximate
(claim 9)                                                                  closure tube 40 (Fig. 4)

                                                                           Or in the alternative:

                                                                           outer tube configured to apply said opening and
                                                                           closing motions to said one of said first and second
                                                                           jaws
                          Intrinsic Evidence:                              Intrinsic Evidence:
                             • 874 Patent specification, including:
                                     o 2:61-3:31                           ’874 patent: 8:20-9:5; 11:35-12:14; 31:19-25
                                     o 3:45-4:61
                                     o 6:58-7:9                            ’874 patent Figs. 1-6, 8-9
                                     o 11:35-12:14
                                     o 19:40-67                            Claims 16, 18
                                     o 30:48-31:18
                             • U.S. Pat. No. 7,842,401 specification,      File History of ‘874 patent: 6/17/2015 Amendment
                                 including:                                after Notice of Allowance; 6/25/2015 Response to
                                     o 10:29-53                            Amendment under Rule 312
                             • U.S. Pat No. 6,783,524 specification,
                                 including:
                                     o 16:34-17:9
                                     o 17:10-54




                                                                 8
                 Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 12 of 23 PageID #: 2015




                                                     U.S. Patent No. 8,616,431:

     Claim Term             Ethicon’s Proposed Construction and Intrinsic             Defendants’ Proposed Construction and
                                              Evidence                                          Intrinsic Evidence
rotatable driven element   Construction:                                          Construction:
of the tool drive          rotatable drive element of the tool drive assembly     Plain and ordinary meaning
assembly
(claims 1, 6)              Intrinsic Evidence:                                    Intrinsic Evidence:
                              • 431 Patent specification, including:              ’431 patent claims 1, 2, 4, 6, 7, 14
                                      o 28:1-29:47
                                      o 63:43-61                                  File History of ’431 patent:
                                      o Figures 39-43                             6/8/2012 Office Action
                                                                                  9/10/2012 Amendment
                                                                                  6/20/2013 Amendment
                                                                                  Amendment after Notice of Allowance
                                                                                  Certificate of Correction of ’431 patent
wherein said rotatable     Construction:                                          Construction:
driven element             wherein a rotatable driven element                     Plain and ordinary meaning
(claim 2)
                           Intrinsic Evidence:                                    Intrinsic Evidence:
                              • 431 Patent specification, including:              ’431 patent claims 1, 2, 4, 6, 7, 14
                                      o 28:1-29:47
                                      o 63:43-61                                  File History of ’431 patent:
                                      o Figures 39-43                             6/8/2012 Office Action
                                                                                  9/10/2012 Amendment
                                                                                  6/20/2013 Amendment
                                                                                  Amendment after Notice of Allowance
                                                                                  Certificate of Correction of ’431 patent




                                                                  9
                  Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 13 of 23 PageID #: 2016




      Claim Term               Ethicon’s Proposed Construction and Intrinsic             Defendants’ Proposed Construction and
                                                 Evidence                                          Intrinsic Evidence
transmission arrangement      Construction:                                          Construction:
communicating with the        Plain and ordinary meaning. To the extent the          The transmission arrangement exchanging electronic
control unit of the robotic   Court determines that a construction would be          control signals with the control unit of the robotic
system                        helpful, the plain and ordinary meaning of             system
(claim 1)                     “transmission arrangement communicating with the
                              control unit of robotic system” is “the control unit
                              provides a control signal that results in movement
                              of the transmission arrangement.”

                              Intrinsic Evidence:                                    Intrinsic Evidence:
                                 • 431 Patent specification, including:              ’431 patent claims
                                         o 26:35-31:31                               ’431 patent Figs. 73, 75, 144 - 149
                                         o 36:32-40:54                               Col. 49:15 - 53:40
                                         o 44:48-45:16                               Col. 79:59 – 88:20
                                         o 49:31-50:24
                                         o 51:31-53:40                               File History of ’431 patent:
                                         o 63:17-66:58                               6/8/2012 Office Action
                                         o 68:23-71:40                               9/10/2012 Amendment
                                         o 81:21-85:22                               6/20/2013 Amendment
                                                                                     Amendment after Notice of Allowance
                                                                                     Certificate of Correction of ’431 patent
transmission arrangement Construction:                                               Construction:
(claims 1, 6, 13)        Plain and ordinary meaning. To the extent the               “an assembly of shafts and/or gears, and other
                         Court determines that a construction would be               components that transmit mechanical power from a
                         helpful, the plain and ordinary meaning of                  source [of rotary output motion] to a driven
                         “transmission arrangement” is “an arrangement of            component”
                         one or more shafts and/or gears that transmits
                         mechanical power.”



                                                                     10
        Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 14 of 23 PageID #: 2017




Claim Term      Ethicon’s Proposed Construction and Intrinsic       Defendants’ Proposed Construction and
                                  Evidence                                    Intrinsic Evidence
               Intrinsic Evidence:                              Intrinsic Evidence:
                  • 431 Patent specification, including:        ’431 patent claims
                          o 36:32-40:53                         ’431 patent Figs. 73, 75, 144 - 149
                          o 42:38-43:4                          Col. 49:15 - 53:40
                          o 59:27-64                            Col. 79:59 – 88:20
                          o 65:37-66:58
                          o 68:23-34                            File History of ’431 patent:
                          o 85:45-86:26                         6/8/2012 Office Action
                          o 88:20-32                            9/10/2012 Amendment
                          o Figures 56-59                       6/20/2013 Amendment
                          o Figures 61-63                       Amendment after Notice of Allowance
                          o Figure 70                           Certificate of Correction of ’431 patent
                          o Figure 85
                          o Figure 86
                          o Figure 99
                          o Figures 110-114




                                                    11
                 Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 15 of 23 PageID #: 2018




     Claim Term            Ethicon’s Proposed Construction and Intrinsic       Defendants’ Proposed Construction and
                                             Evidence                                    Intrinsic Evidence
[first and second]        Construction:                                    Construction:
control assembly          Term not subject to 112(6). Plain and ordinary   112(6)
operably interfacing      meaning.
with said elongated                                                        Function: operably interface with the elongated
shaft assembly to apply                                                    shaft assembly to apply [first/second] control
said [first/second]                                                        motions to the elongated shaft assembly
control motion thereto
(claim 6)                                                                  Structure: Articulation system 6140, including
                                                                           articulation control arrangement (aka ball joint
                                                                           assembly) 6160, articulation drive assembly 6170,
                                                                           horizontal gear arrangement 6180 and vertical gear
                                                                           arrangement 6190, of Fig. 149,

                                                                           See also description at col. 81:48-82:2; 4; 82:30-
                                                                           83:25.
                          Intrinsic Evidence:                              Intrinsic Evidence:
                             • 431 Patent specification, including:        ’431 patent
                                     o 30:54-34:49                         In addition to the specific citations noted above:
                                     o 37:61-40:53                         See generally Figs. 144-149 &
                                     o 63:43-65:36                         Col. 79:59 – 88:20
                                     o 81:48-82:2
                                     o 82:30-83:25
                                     o 88:20-39
                                     o Figures 43-50
                                     o Figures 56-59
                                     o Figures 104-107
                                     o Figure 149




                                                                12
                 Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 16 of 23 PageID #: 2019




                                       U.S. Patent Nos. 8,998,058; 8,991,677; and 9,084,601 1:

     Claim Term             Ethicon’s Proposed Construction and Intrinsic               Defendants’ Proposed Construction and
                                              Evidence                                            Intrinsic Evidence
housing                    Construction:                                           Construction:
(058 Patent claims 6,      Plain and ordinary meaning.                             A structure that both covers and supports
11; 677 Patent claims 6,
11, 17; 601 Patent claim
1)                         Intrinsic Evidence:                                     Intrinsic Evidence:
                              • 058, 677, and 601 Patent specifications,
                                  including:                                       ’058 patent: 11:21-12:15, 13:54-13:57, 17:27-17-
                                      o 601 Patent Abstract                        36, 18:34-18:38, 25:10-25:20, 30:44-30:56, 35:8-
                                      o 601 Patent 2:15-4:13                       35:18, 46:23-46:52, 47:55-47:67, 48:30-49:20,
                                      o 058 Patent 2:21-3:46                       54:41-55:26, 55:36-55:50, 58:7-58:25, 65:39-
                                      o 677 Patent 2:22-4:8                        65:44, 66:2-66:4
                                      o 601 Patent 11:20-12:35 (Figs. 1-2)
                                      o 601 Patent 12:36-13:3 (Fig. 3)             ’058 patent Figs.: 1, 2, 3, 5, 7, 9, 11, 17, 24, 25, 26,
                                      o 601 Patent 13:4-13 (Fig. 4)                27, 28, 34, 35, 36, 37, 38, 39, 40, 41, 43, 44, 45, 46,
                                      o 601 Patent 13:14-28 (Figs. 5 and 6)        49, 50, 51, 64, 65, 70, 75, 78, 89, 92, 93, 118, 119,
                                      o 601 Patent 13:29-54 (Figs. 7 and 8)        120, 123, 127, 130
                                      o 601 Patent 13:55-14:34 (Figs. 9-10,
                                         1, 11)                                    ’677 patent: 11:54-12:46, 13:66-14:3, 17:61-18:2,
                                      o 601 Patent 14:35-59 (Figs. 11-12)          18:67-19:4, 25:42-54, 31:8-31:20, 35:37-35:47,
                                      o 601 Patent 14:60-15:2                      46:48-47:13, 48:16-48:28, 48:58-49:48, 55:4-55:56,
                                      o 601 Patent 17:26-18:3 (Figs. 17-21)        55:66-56:13, 58:36-58:54, 66:1-66:6, 66:32-34
                                      o 601 Patent 46:40-47:8
                                      o 601 Patent Fig. 22                         ’677 patent Figs. 1, 2, 3, 5, 7, 9, 11, 17, 24, 25, 26,

1
 The 058 and 677 Patent figures are identical to the 601 Patent figures. Further, the 058 and 677 Patent specifications are
substantively identical to the 601 Patent specification except for the summaries of the invention. Thus, citations to the 601 Patent
apply equally to the corresponding disclosures in the 058 and 677 Patents, and the parties reserve the right to cite corresponding
disclosures in the 058/677 Patents in place of citations to the 601 Patent.



                                                                   13
                 Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 17 of 23 PageID #: 2020




     Claim Term            Ethicon’s Proposed Construction and Intrinsic          Defendants’ Proposed Construction and
                                             Evidence                                       Intrinsic Evidence
                                     o   601 Patent Fig. 24                   27, 28, 34, 35, 36, 37, 38, 39, 40, 41, 43, 44, 45, 46,
                                     o   601 Patent Fig. 34                   49, 50, 51, 64, 65, 70, 75, 78, 89, 92, 93, 118, 119,
                                     o   601 Patent Fig. 39                   120, 123, 127, 130
                                     o   601 Patent Fig. 44
                                     o   601 Patent Fig. 65                   ’601 patent: 3:65-4:14, 11:56-59; 11:63-12:1; 12:4-
                                     o   601 Patent Fig. 89                   13:28; 13:51-54; 14:10-14; 14:31-34; 17:66-18:3;
                                     o   601 Patent Fig. 123                  18:63-19:5; 22:22-27; 46:40-47:8; 48:5-15; 53:44-
                                     o   601 Patent Figs. 129-130             48; 65:57-66:3; 66:14-27; 77:6-11

                                                                              ’601 patent Figs.: 1, 2, 3, 5, 7, 9, 11, 17, 24, 25, 26,
                                                                              27, 28, 34, 35, 36, 37, 38, 39, 40, 41, 43, 44, 45, 46,
                                                                              49, 50, 51, 64, 65, 70, 75, 78, 89, 92, 93, 118, 119,
                                                                              120, 123, 127, 130
housing connector          Construction:                                      Construction:
(058 Patent claim 6; 677   Plain and ordinary meaning.                        A portion of the housing that mounts it to another
Patent claims 6, 17)                                                          structure
                           Intrinsic Evidence:                                Intrinsic Evidence:
                              • 058, 677, and 601 Patent specifications,
                                  including:                                  ’058 patent: 16:7-18:38; 19:16-24:2; 25:10-26;
                                      o 601 Patent Abstract                   25:63-26:9; 26:56-28:21; 28:32-29:49; 30:44-56;
                                      o 601 Patent 1:58-62                    31:33-32:67; 35:8-34; 36:20-37:61; 38:33-39:7;
                                      o 601 Patent 2:15-4:13                  40:9-47; 42:1-30; 44:1-12; 44:25-43; 45:18-46:4;
                                      o 058 Patent 2:21-3:46                  48:30-50:5; 52:21-65; 54:41-55:62; 57:29-58:6;
                                      o 677 Patent 2:22-4:8                   58:60-59:15; 68:63-69:12; 70:24-39; 74:48-75:29;
                                      o 601 Patent 11:20-12:35 (Figs. 1-2)    77:56-78:32
                                      o 601 Patent 12:36-13:3 (Fig. 3)
                                      o 601 Patent 13:4-13 (Fig. 4)           ’058 patent Figs. 14, 15, 16, 17, 18, 19, 20, 21, 22,
                                      o 601 Patent 13:14-28 (Figs. 5 and 6)   24, 25, 26, 27, 28, 29, 30, 34, 38, 39, 43, 44, 49, 52,
                                      o 601 Patent 13:29-54 (Figs. 7 and 8)   53, 54, 64, 65, 78, 89, 92, 93, 123, 127, 129, 130


                                                                14
        Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 18 of 23 PageID #: 2021




Claim Term      Ethicon’s Proposed Construction and Intrinsic        Defendants’ Proposed Construction and
                                  Evidence                                     Intrinsic Evidence
                         o 601 Patent 13:55-14:34 (Figs. 9-10,
                           1, 11)
                         o 601 Patent 14:35-59 (Figs. 11-12)     ’677 patent: 16:40-19:4; 19:49-24:34; 25:42-58;
                         o 601 Patent 14:60-15:2                 26:28-41; 27:21-28:52; 28:63-30:13;31:8-20;
                         o 601 Patent 17:26-19:5 (Figs. 17-21)   31:63-33:29; 35:37-63; 36:49-38:23; 38:62-
                         o 601 Patent 20:12-56                   39:3640:38-41:9; 42:29-58; 44:29-40; 44:53-45:4;
                         o 601 Patent 24:8-35                    45:46-46:32; 48:58-50:33; 52:49-53:26; 55:4-
                         o 601 Patent 24:36-30:12 (Figs. 34-     56:25; 57:58-58:35; 59:22-44; 69:27-43; 70:53-
                           38)                                   71:3; 75:11-59; 78:20-62
                         o 601 Patent 30:13-34:39 (Figs. 39-
                           43)                                   ’677 patent Figs. 14, 15, 16, 17, 18, 19, 20, 21, 22,
                         o 601 Patent 34:40-38:17 (Figs. 44-     24, 25, 26, 27, 28, 29, 30, 34, 38, 39, 43, 44, 49, 52,
                           49B)                                  53, 54, 64, 65, 78, 89, 92, 93, 123, 127, 129, 130
                         o 601 Patent 39:18-31
                         o 601 Patent 40:33-56
                         o 601 Patent 40:57-41:25
                         o 601 Patent 42:25-30
                         o 601 Patent 43:48-44:5 (Figs. 57-59)
                         o 601 Patent 44:49-46:3 (Figs. 60-64)
                         o 601 Patent 46:29-48:4 (Figs. 65-74)
                         o 601 Patent 48:27-52
                         o 601 Patent 48:53-56
                         o 601 Patent 69:19-35 (Figs. 123-128)
                         o 601 Patent Fig. 14
                         o 601 Patent Fig. 22
                         o 601 Patent Fig. 24
                         o 601 Patent Fig. 25
                         o 601 Patent Fig. 26-30
                         o 601 Patent Figs. 52-54
                         o 601 Patent Fig. 75


                                                  15
                Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 19 of 23 PageID #: 2022




     Claim Term         Ethicon’s Proposed Construction and Intrinsic         Defendants’ Proposed Construction and
                                          Evidence                                      Intrinsic Evidence
                                 o   601 Patent Fig. 76-79
                                 o   601 Patent Fig. 89
                                 o   601 Patent Fig. 92
                                 o   601 Patent Fig. 93
                                 o   601 Patent Fig. 129
                                 o   601 Patent Fig. 130

Engagement member      Construction:                                      Construction:
(601 Patent claim 1)   Plain and ordinary meaning.                        A protrusion that prevents longitudinal movement

                       Intrinsic Evidence:                                Intrinsic Evidence:
                          • 058, 677, and 601 Patent specifications,
                              including:                                  ’601 patent: 11:63-12:3; 12:36-59; 46:60-48:4
                                  o 601 Patent Abstract
                                  o 601 Patent 1:58-62                    ’601 patent Figs. 3, 5, 65, 66, 67, 68, 69, 70, 71, 72,
                                  o 601 Patent 2:15-4:13                  73, 74
                                  o 601 Patent 11:20-12:35 (Figs. 1-2)
                                  o 601 Patent 12:36-13:3 (Fig. 3)
                                  o 601 Patent 13:4-13 (Fig. 4)
                                  o 601 Patent 13:14-28 (Figs. 5 and 6)
                                  o 601 Patent 13:29-54 (Figs. 7 and 8)
                                  o 601 Patent 13:55-14:34 (Figs. 9-10,
                                     1, 11)
                                  o 601 Patent 14:35-59 (Figs. 11-12)
                                  o 601 Patent 14:60-15:2
                                  o 601 Patent 17:26-19:5 (Figs. 17-21)
                                  o 601 Patent 20:12-56
                                  o 601 Patent 24:8-35
                                  o 601 Patent 24:36-30:12 (Figs. 34-


                                                             16
        Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 20 of 23 PageID #: 2023




Claim Term      Ethicon’s Proposed Construction and Intrinsic    Defendants’ Proposed Construction and
                                  Evidence                                 Intrinsic Evidence
                           38)
                         o 601 Patent 30:13-34:39 (Figs. 39-
                           43)
                         o 601 Patent 34:40-38:17 (Figs. 44-
                           49B)
                         o 601 Patent 39:18-31
                         o 601 Patent 40:33-56
                         o 601 Patent 40:57-41:25
                         o 601 Patent 42:25-30
                         o 601 Patent 43:48-44:5 (Figs. 57-59)
                         o 601 Patent 44:49-46:3 (Figs. 60-64)
                         o 601 Patent 46:29-48:4 (Figs. 65-74)
                         o 601 Patent 48:27-52
                         o 601 Patent 48:53-56
                         o 601 Patent 69:19-35 (Figs. 123-128)
                         o 601 Patent Fig. 14
                         o 601 Patent Fig. 22
                         o 601 Patent Fig. 24
                         o 601 Patent Fig. 25
                         o 601 Patent Fig. 26-30
                         o 601 Patent Figs. 52-54
                         o 601 Patent Fig. 75
                         o 601 Patent Fig. 76-79
                         o 601 Patent Fig. 89
                         o 601 Patent Fig. 92
                         o 601 Patent Fig. 93
                         o 601 Patent Fig. 129
                         o 601 Patent Fig. 130




                                                  17
                Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 21 of 23 PageID #: 2024




     Claim Term         Ethicon’s Proposed Construction and Intrinsic          Defendants’ Proposed Construction and
                                          Evidence                                       Intrinsic Evidence
Actuator arrangement   Construction:                                       Construction:
(601 patent claim 1)   Plain and ordinary meaning. To the extent the       Indefinite
                       Court determines that a construction would be
                       helpful, the plain and ordinary meaning of
                       “actuator arrangement” is “a mechanical structure
                       that enables movement of another mechanical
                       structure.”

                       Intrinsic Evidence:                                 Intrinsic Evidence:
                          • 601 Patent specification, including:           none
                                  o 601 Patent Abstract
                                  o 601 Patent 2:15-4:13
                                  o 601 Patent 11:20-12:35 (Figs. 1-2)
                                  o 601 Patent 12:36-13:3 (Fig. 3)
                                  o 601 Patent 13:4-13 (Fig. 4)
                                  o 601 Patent 13:14-28 (Figs. 5 and 6)
                                  o 601 Patent 13:29-54 (Figs. 7 and 8)
                                  o 601 Patent 13:55-14:34 (Figs. 9-10,
                                     1, 11)
                                  o 601 Patent 14:35-59 (Figs. 11-12)
                                  o 601 Patent 15:37-60
                                  o 601 Patent 16:14-41 (Fig. 14)
                                  o 601 Patent 38:40-39:31 (Fig. 52)
                                  o 601 Patent 63:4-26
                                  o 601 Patent Figs. 18-22
                                  o 601 Patent Figs. 24-27
                          • U.S. Pat. No. 7,524,320 specification,
                              including:
                                  o Title



                                                             18
        Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 22 of 23 PageID #: 2025




Claim Term      Ethicon’s Proposed Construction and Intrinsic   Defendants’ Proposed Construction and
                                  Evidence                                Intrinsic Evidence
                         o   5:26-34
                         o   7:1-12
                         o   8:1-18
                         o   10:45-51
                         o   13:9-24
                         o   16:6-26
                         o   Fig. 1
                         o   Fig. 2
                         o   Fig. 4
                         o   Figs. 7A-E




                                                  19
Case 1:18-cv-01599-MN Document 48-4 Filed 09/25/19 Page 23 of 23 PageID #: 2026




 Tab                    Document for Submission                               JA No.
                                      VOLUME 1 OF 2
  1    U.S.P.N. 9,585,658                                              JA00001 - 00200
  2    U.S.P.N. 8,322,455                                              JA00201 - 00238
  3    U.S.P.N. 8,479,969                                              JA00239 - 00415
       Excerpt from the ’969 File History: 3/08/2017 Request for
  4                                                                    JA00416 - 00419
       Certificate of Correction
       Excerpt from the ’969 File History: 1/23/2018 Certificate of
  5                                                                    JA00420
       Correction
  6    U.S.P.N. 9,113,874                                              JA00421 - 00518
  7    U.S.P.N. 7,524,320                                              JA00519 - 00554
  8    U.S.P.N. 6,783,524                                              JA00555 - 00598
  9    U.S.P.N. 7,842,401                                              JA00599 - 00605
       Excerpt from the ’874 File History: 6/17/2015 Amendment
  10                                                                   JA00606 - 00611
       after Notice of Allowance
       Excerpt from the ’874 File History: 6/25/2015 Response to
  11                                                                   JA00612 - 00613
       Amendment under Rule 312
                                      VOLUME 2 OF 2
  12   U.S.P.N. 8,616,431                                              JA00614 - 00800
  13   Excerpt from the ’431 File History: 6/8/2012 Office Action      JA00801 - 00809
  14   Excerpt from the ’431 File History: 9/10/2012 Amendment         JA00810 - 00830
  15   Excerpt from the ’431 File History: 6/20/2013 Amendment         JA00831 - 00847
       Excerpt from the ’431 File History: 11/14/2013 Amendment
  16                                                                   JA00848 - 00862
       after Notice of Allowance
       Excerpt from the ’431 File History: 12/31/2013 Certificate of
  17                                                                   JA00863
       Correction
  18   U.S.P.N. 8,998,058                                              JA00864 - 01026
  19   U.S.P.N. 8,991,677                                              JA01027 - 01189
  20   U.S.P.N. 9,084,601                                              JA01190 - 01352
